AFFIRM; and Opinion filed October 30, 2013.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00649-CR

                                JASON RAY SMITH, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-14302-Q

                               MEMORANDUM OPINION
                            Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Brown

       Jason Ray Smith appeals from the adjudication of his guilt for burglary of a habitation.

See TEX. PENAL CODE ANN. § 30.02(a) (West 2011). The trial court assessed punishment at

eight years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

130649F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JASON RAY SMITH, Appellant                         Appeal from the 204th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00649-CR       V.                        F08-14302-Q).
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Lang participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 30, 2013.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




                                            -3-